Citation Nr: 1424322	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent from March 15, 2005, and in excess of 30 percent from January 24, 2007, for PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2014, the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The decision below finds that April 1998 and July 2002 rating decisions were not received by the Veteran.  The agency of original jurisdiction (AOJ) should ensure that the Veteran has been provided notice of all actions taken in those decisions.  

(The issue of entitlement to higher initial ratings for PTSD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran submitted a VA Form 21-526 requesting service connection for PTSD that was received by a VA Regional Office on January 17, 1997. 

2.  In April 1998, the RO issued a rating decision, denying the Veteran's claim of service connection for PTSD; however, the mail was incorrectly addressed, and the Veteran has testified under oath that he did not receive the rating decision or cover letter with information about how to appeal. 

3.  The Veteran submitted an additional VA Form 21-526 requesting service connection for PTSD that was received by a VA Regional Office on July 21, 2001. 

4.  In July 2002, the RO denied the claim; however, the mail was incorrectly addressed again; and the Veteran has testified under oath that he did not receive the rating decision or cover letter with information about how to appeal. 

5.  The Veteran filed another VA Form 21-526 for entitlement to service connection for PTSD that was received by a VA Regional Office on March 15, 2005. 


CONCLUSION OF LAW

The criteria for an effective date of January 17, 1997, but no earlier, for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in essence, that he is entitled to an effective date earlier than 2005 for a grant of service connection for PTSD.  Specifically, he maintains that the grant should be back to January 1997, when he initially filed a claim with VA for said disability.  The Veteran asserts that he never received any response from VA regarding his 1997 and 2001 claims until he filed another claim in 2005 when he was living at a different address.  He contends that VA sent the cover letters and ratings decision in 1998 and 2002 to the wrong address, leaving off two digits of the mailbox number, which would explain why he did not receive either notice.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a), which provides that, unless specifically provided otherwise, the effective date of an award based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." The implementing regulations provide that the effective date of compensation based on direct service connection will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Because the Veteran concedes that with respect to the issue, he filed an initial claim for VA disability benefits in 1997, years after service separation, 38 C.F.R. § 3.400(b)(2)(i) and (ii) do not appear relevant with respect to the earlier effective date issue. 

The Veteran submitted a VA Form 21-526, received at the RO on January 17, 1997, requesting service connection for PTSD, as well as other disabilities.  The Veteran's address was indicated as including a box number that was 5 digits long.  The April 1998 correspondence from the RO, denying service connection for PTSD, was mailed to a box number that was only 3 digits long.  

The Veteran submitted an additional VA Form 21-526, received at the RO on July 21, 2001, requesting service connection for PTSD.  The Veteran's address was, as previously noted, but the July 2002 correspondence from the RO, denying service connection for PTSD, was mailed to the incorrect 3-digit box number.  

The Veteran submitted another VA Form 21-526, received at the RO on March 15, 2005, requesting service connection for PTSD.  The Veteran had moved and his address was appropriately entered into the system.

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).   If the Veteran did not receive notice from VA of denial, then his January 17, 1997 claim would be considered a "pending" claim. 

In Woods v. Gober, 14 Vet. App. 214, 220 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "[t]here is a presumption of regularity that the Secretary properly discharged his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued. . . The appellant may rebut that presumption by submitting 'clear evidence to the effect that [VA's] regular mailing practices are not regular or that they were not followed.'"

In the instant case, the Veteran is competent to testify that he did not actually receive the April 1998 and July 2002 rating decisions and cover letters.  Additionally, there is clear evidence that VA failed to properly address the April 1998 and July 2002 mailings.  The Board therefore concludes that the presumption of regularity has been rebutted as to whether the April 1998 and July 2002 rating decisions and cover letters were properly mailed by the Regional Office and actually delivered by the Postal Service to the Veteran's correct address.  Consequently, the Veteran's January 1997 claim remained a "pending" claim for service connection for PTSD until adjudicated in 2009.  

The Board finds that the Veteran's initial January 17, 1997 claim for service connection was not denied in a final rating decision and has been pending since that time.  Given that entitlement was evident, the Veteran should be afforded an earlier effective date for the grant of entitlement to service connection for PTSD.


ORDER

An earlier effective date of January 17, 1997, for award of service connection for a PTSD is granted.  


REMAND

The Veteran alleged during his hearing testimony that his most recent VA examination was inadequate.  He indicated that the examination report provided by the examiner was not representative of the answers that he gave and that at times during the examination he felt that the examiner cut off his responses.  Thus, the Board finds that the Veteran should be afforded another VA examination with a different examiner in order to determine his current level of disability.

The Board notes that the Veteran has submitted VA treatment records dated from at least 1996.  The AOJ must obtain any VA treatment records for the Veteran from the Veteran's discharge from the military to the present, not already associated with the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the VA treatment records from military discharge to the present not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability with an examiner other than the one who conducted the August 2013 VA examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and indicate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of the psychiatric disability on the Veteran's ability to obtain and/or retain employment.  The examiner should set forth a complete rationale for all findings and conclusions.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for a higher rating for his PTSD.  Rating(s) should be assigned from January 17, 1997, forward.  If such action does not grant all benefits sought, the AOJ should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


